 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         OSCAR LEE OLIVE IV,                           CASE NO. C20-0356JLR-BAT

11                              Plaintiff,               ORDER ADOPTING REPORT
                  v.                                     AND RECOMMENDATION
12
           HAYLEY MARIE ROBINSON,
13
                                Defendant.
14

15         This matter comes before the court on the Report and Recommendation of United

16   States Magistrate Judge Brian A. Tsuchida (R&R (Dkt. # 27)). Having carefully

17   reviewed the foregoing, all other relevant documents, and the governing law, the court

18   ADOPTS the Report and Recommendation (Dkt. # 27) and DISMISSES Defendant

19   Hayley Marie Robinson’s counterclaim.

20         A district court has jurisdiction to review a Magistrate Judge’s report and

21   recommendation on dispositive matters. Fed. R. Civ. P. 72(b). “The district judge must

22   determine de novo any part of the magistrate judge’s disposition that has been properly


     ORDER - 1
 1   objected to.” Id. The court reviews de novo those portions of the report and

 2   recommendation to which specific written objection is made. United States v.

 3   Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). When no objections are

 4   filed, the court need not review de novo the report and recommendation. Wang v.

 5   Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005).

 6          Here, no party has objected to Magistrate Judge Tsuchida’s Report and

 7   Recommendation. (See Dkt.) Thus, the court need not review de novo the Report and

 8   Recommendation. See Wang, 416 F.3d at 1000. Moreover, the court has examined the

 9   record before it, including Magistrate Judge Tsuchida’s Report and Recommendation,

10   and finds the Magistrate Judge’s reasoning persuasive in light of that record.

11   Accordingly, the court ADOPTS the R&R in its entirety. The Clerk is DIRECTED to

12   send copies of this order to the parties and to Magistrate Judge Tsuchida.

13          Dated this 6th day of July, 2021.

14

15                                                    A
                                                      JAMES L. ROBART
16
                                                      United States District Judge
17

18

19

20

21

22


     ORDER - 2
